Citation Nr: 0000579	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  93-15 862	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Committee on Waivers and 
Compromises of the Regional Office in New York, New York


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $11,297.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from September 1953 to May 
1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Regional Office (RO) of the VA in New York, New York.  


FINDING OF FACT

The overpayment of VA improved pension benefits was not due 
to the veteran's fraud, misrepresentation or bad faith.  


CONCLUSION OF LAW

Waiver of recovery of the overpayment of improved death 
pension benefits is not precluded by fraud, 
misrepresentation, or bad faith on the appellant's part.  38 
U.S.C.A. §§ 5107(b), 5302(c) (West 1991); 38 C.F.R. §§  
1.962(b), 1.965(b) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds the veteran's claim to be well-grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  That 
is, the Board finds that he has presented a plausible claim.  
The Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

Historically, in a January 1981 rating decision, entitlement 
to nonservice-connected pension benefits was granted 
effective from June 5, 1980.  The Board notes that the grant 
of pension was essentially based on a finding that the 
veteran had probable migraine causing permanent left 
hemianopsia, which was determined to be totally disabling.  
In addition, it was indicated that he had peripheral vascular 
disease and hypertension.  The RO also granted entitlement to 
special monthly pension on account of need for regular aid 
and attendance effective from June 5, 1980.  The grant of aid 
and attendance benefits was based on findings that the 
veteran had difficulty around his home due to his severe 
visual impairment and also could not walk unattended in the 
street due to his near total blindness which was noted to be 
relatively new.

In January 1981, the veteran was provided notification of the 
January 1981 rating decision.  In that notice, he was 
provided a VA form 21-8768 which informed him that he was 
obligated to provide prompt notice of any change in income or 
net worth and that a failure to provide such would result in 
the creation of an overpayment which would be subject to 
recovery.  Thereafter, the veteran notified the RO that he 
had been awarded Social Security benefits and that his wife 
was employed.  His pension benefits were discontinued due to 
excessive income.  However, in October 1981, they were 
reinstated as the veteran's income was determined to be 
within the statutory limits effective July 1, 1981.  At that 
time, the veteran was again provided a VA Form 21-8768.

Thereafter, beginning in March 1986, the veteran provided 
annual Eligibility Verification Reports (EVRs) in which he 
reported his annual family income.  He was provided VA Forms 
21-8768 in March 1987, April 1988, and March 1989.  

In March 1989 and March 1990, the veteran submitted EVRs 
which reflected that no interest income was received by the 
veteran or his spouse during the relevant reporting periods, 
as well as no retirement income.  However, thereafter, 
information was received showing that the veteran's family 
income was higher than he had reported.  In December 1991, 
the RO notified the veteran of this information.  In January 
1992, correspondence was received from the veteran in which 
it was stated that he was legally blind and had dictated the 
contents of the correspondence to his wife to write.  He 
essentially stated that during the time period in question, 
he did not report interest income that was received by his 
wife and that he did not thoroughly understand at that time 
that this income would affect his benefits.  He related that 
during 1989, he underwent a 6-way heart bypass operation and 
was under a great deal of stress.  He related that he also 
had arteriosclerosis and had suffered a stroke.  He related 
other disabilities as well.  The veteran also reported that 
he used a guide dog and was prescribed multiple medications 
which were a financial burden.  He requested that if an 
overpayment had been created due to his stupidity and 
reliance on others, that waiver would be considered.  

In a May 1992 Administrative Decision, it was determined that 
the veteran had intentionally misrepresented facts and/or 
failed to disclose pertinent facts to the VA in his March 
1990 EVR, resulting in a finding of fraud.  In June 1992 the 
rate of the veteran's pension benefits were retroactively 
reduced effective February 1, 1989.  

Thereafter, information was also received showing that the 
veteran had further unreported income in 1989 from retirement 
income.  In a January 1993 Administrative Decision, it was 
determined that the veteran had intentionally misrepresented 
facts and/or failed to disclose pertinent facts to VA, in the 
EVR received in March 1989, resulting in a finding of fraud.  
Also in January 1993 the RO further reduced the veteran's 
rate of benefits as previously proposed, and he was notified 
that an overpayment had been created.  

Of record is a copy of a letter from the veteran to his 
congressional representative dated in February 1993 which 
indicates that from the time of his initial claim for pension 
after becoming blind in 1980, the veteran had been instructed 
by VA personnel on his eligibility for benefits and had 
sought and followed their advice with regard to compliance 
with the applicable income reporting requirements.  

In a decision dated in February 1993, the Committee denied 
the veteran's request for a waiver of the overpayment, 
finding that the veteran's actions amounted to fraud, and 
noted that such a finding precluded the granting of the 
request for a waiver of the overpayment.  The veteran 
appealed this determination.  In the veteran's substantive 
appeal received in June 1993, he asserted that he had no 
intention of defrauding the government, but had difficulty 
comprehending the applicable VA regulations, inasmuch as he 
was legally blind and had reportedly relied on the advice of 
a VA representative with regard to the income reporting 
requirements.  It was further argued that due to the 
appellant's financial situation, repayment of the debt would 
result in severe hardship.  

The Board notes that VA law precludes waiver of recovery of 
an overpayment or waiver of collection of any indebtedness 
where any one of the following elements is found to exist: 
(1) fraud, (2) misrepresentation, or, (3) bad faith.  38 
U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. § 1.965(b) (1999).  
For fraud, consideration must be given to the definition of 
fraud delineated in the VA Office of General Counsel Opinion 
VAOPGC 4-85 (September 16, 1985).  In that opinion, the 
General Counsel (GC) held that the term "fraud," as used in 
38 U.S.C. § 5302(c) and 38 C.F.R. §§ 1.963(a) and 1.965(b), 
may be interpreted to mean an intentional misrepresentation 
of fact, or the intentional failure to disclose pertinent 
facts, for the purpose of obtaining or retaining VA benefits, 
with knowledge that the misrepresentation of facts or the 
failure to disclose facts may result in an erroneous award of 
benefits or the retention of such benefits. 

The Board notes that the GC's opinion includes the following 
elements in determining if fraud was established: (1) 
knowledge of facts upon which payments are based; (2) 
knowledge of change in circumstances; (3) knowledge that 
change in circumstances removes eligibility for some or all 
of the benefits being paid; (4) failure to advise the agency 
of change in circumstances with the actual intention of 
receiving or obtaining the payments ; and (5) actual receipt 
or retention of payments or increased payments as a 
consequence of the intentional failure to disclose.

With regard to misrepresentation, there must be willful 
misrepresentation of a material fact or willful failure to 
disclose a material fact.  The misrepresentation must be more 
than non-willful or mere inadvertence.  38 C.F.R. §§ 
1.962(b), 1.965(b) (1999).  "Bad faith" refers to "unfair 
or deceptive dealing by one who seeks to gain thereby at 
another's expense."  38 C.F.R. § 1.965(b)(2) (1999).  
Conduct by a claimant undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and with resulting loss to the government is required for a 
showing of bad faith.  Id.

The Board notes that while the veteran and his wife received 
unreported income in 1989, by their own admission, the Board 
is unable to conclude that the high standards of fraud, 
misrepresentation or bad faith are met in this case.  

With regard to the elements of fraud, the Board notes that 
the veteran essentially asserts that the first and third 
elements are not met in this case.  The veteran maintains 
that because he had been legally blind since the time of his 
initial application in 1980, he has relied upon others, 
specifically VA employees, to advise him on compliance with 
the reporting requirements and he also asserts that he did 
not fully understand that his receipt of the unreported 
income in question would render him ineligible for benefits.  
The Board finds the veteran's explanation to be plausible.  
It is clear from the record to include the medical records 
that the veteran has required assistance from others since 
the time he was granted pension benefits; hence his award of 
aid and attendance benefits.  As such, the Board finds that 
the first and third elements of the definition of fraud per 
VAOPGC 4-85 are not met.  

With regard to misrepresentation, the Board does not find 
that the veteran's inaccurate reporting of his income was 
willful due to the fact that the veteran relied upon others 
in that regard and the Board believes that the veteran did in 
fact rely upon others based on his own assertions and the 
medical evidence of record.  Likewise, there was no bad faith 
as the Board does not find that the veteran was intentionally 
being deceptive as he was clearly receiving guidance from 
others, even though that guidance was inaccurate.  

Accordingly, the Board concludes that the record does not 
clearly establish that the veteran possessed knowledge that 
he was not entitled to the level of VA benefits which he was 
receiving.  To establish willful intent on his part, the 
record would essentially have to show that the veteran 
intentionally failed to disclose his unearned income for the 
express purpose of continuing to receive a level of benefits 
that he knew he would no longer receive in the event that he 
did reveal such information.  The record in this case does 
not establish such an intent, and accordingly, the evidence 
is insufficient to establish the elements of fraud, 
misrepresentation or bad faith.  Inasmuch as VA has not met 
its burden of proof to establish fraud, misrepresentation or 
bad faith, waiver of recovery of the overpayment of death 
pension benefits is not precluded as a matter of law.  


ORDER

Waiver of recovery of the overpayment of improved pension 
benefits is not precluded by a finding of fraud, 
misrepresentation or bad faith.  


REMAND

Inasmuch as it has been determined that waiver of recovery of 
the debt is not precluded by fraud, the application of the 
standard of equity and good conscience must be considered.  
In Bernard v. Brown, 4 Vet. App. 384 (1993), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument, and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  The application of each of the elements 
of the standard of equity and good conscience was not 
addressed by the RO in this case, nor has VA fulfilled its 
duty to assist the veteran in the development of evidence 
pertaining to that inquiry.  We find that the veteran would 
be prejudiced by the Board's consideration of that issue, in 
the circumstances of this case.  In order to properly 
consider the elements of the standard of equity and good 
conscience, the veteran should be provided an opportunity to 
submit evidence and argument in that regard to include the 
submission of a complete and current financial status report.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The veteran should be provided an 
opportunity to submit a complete and 
current financial status report. 

2.  The veteran and should be provided an 
opportunity to submit argument and 
evidence with regard to the elements of 
the standard of equity and good 
conscience.

3.  The RO should readjudicate the 
veteran's claim for entitlement to a 
waiver of the recovery of an overpayment 
of Department of Veterans Affairs (VA) 
improved pension benefits under the 
standard of equity and good conscience.  
If the action taken is adverse to the 
veteran, he should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 



